Exhibit 10.3
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO AN AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and
entered into as of the                      day of April, 2009, by and between
Mackinac Financial Corporation, a Michigan corporation which is a registered
bank holding company (hereinafter referred to as the “Company”) and
                     (hereinafter referred to as “Executive”).
     WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement dated                      (“Employment
Agreement”);
     WHEREAS, subsequent to the date of the Employment, the Company has elected
to participate in the Troubled Assets Relief Capital Purchase Program (“TARP”)
established by the Emergency Economic Stabilization Act of 2008 (“EESA”) and
amended by the American Recovery and Reinvestment Act of 2009 (“ARRA”) in order
to strengthen the capital position of the Company;
     WHEREAS, under TARP, preferred shares of the Company will be issued and
sold to the U.S. Department of the Treasury (the “Treasury”) along with a
warrant (“Warrant”) to purchase common shares of the Company;
     WHEREAS, until such time as the Treasury ceases to own any securities
acquired from the Company pursuant to TARP, but excluding any period in which
the Treasury holds only the warrant to purchase common shares of the Company
(the “TARP Period”), the Company must take all necessary action to insure that
its executive compensation and benefit plans with respect to its Senior
Executive Officers comply with Section 111(b) of EESA, as amended by ARRA or as
otherwise subsequently amended, as implemented by any standards or regulation
issued or established under that section and not adopt any benefit plans with
respect to, or which cover, the Company’s Senior Executive Officers that do not
comply with EESA, as amended by ARRA, and such standards or regulations (the
“ARRA Executive Compensation Standards”);
     WHEREAS, on the date hereof, the ARRA Executive Compensation Standards
include (among other things): limits on compensation to exclude incentives to
take unnecessary and excessive risks during the TARP Period; prohibitions on
payment or accrual of bonuses, retention awards and other incentive compensation
to the Company’s most highly-compensated employees, other than payments pursuant
to written employment agreements entered into on or before February 11, 2009, or
grants of restricted stock that do not fully vest during the TARP Period and do
not have a value which exceeds one-third of that employee’s total annual
compensation; prohibitions on payments for departure from the Company (a “Golden
Parachute Payment”), except for payments for services performed or benefits
accrued; recovery of bonuses, retention awards and incentive compensation if the
payment was based on materially inaccurate statements of earnings, revenues,
gains or other criteria; prohibition on compensation plans that encourage
manipulation of reported earnings; retroactive review of bonus retention awards
and other compensation previously paid if found by the Treasury to be
inconsistent with the purposes

1



--------------------------------------------------------------------------------



 



of TARP or otherwise contrary to public interest; and requiring the
establishment of a company-wide policy regarding “excessive or luxury
expenditures;” and
     WHEREAS, the Treasury also has authority and corporate governance under
ARRA to impose additional appropriate standards for executive compensation;
     WHEREAS, it is in the Company’s best interests to raise additional capital
by participating in TARP;
     WHEREAS, the Company and Executive desire to have the Company receive the
benefit of a TARP capital infusion and wish to comply with the ARRA Executive
Compensation Standards.
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:
     1. Notwithstanding anything in the Employment Agreement or any other
Company plan or agreement to the contrary, in the event that Executive is
determined by the Company to be a “Senior Executive Officer” or other
compensated employee subject to the ARRA Executive Compensation Standards, no
payment or benefit that is prohibited by the ARRA Executive Compensation
Standard shall be made or provided to the Executive during the TARP Period.
     2. In exchange for the Executive’s agreement to amend the Employment
Agreement to comply with the ARRA Executive Compensation Standards, the Company
hereby waives, solely during the TARP Period, any right of the Company to
terminate the Executive except in the event of termination for death, disability
or for cause, specifically waiving its right to terminate the Executive without
cause.
     3. Except as expressly amended herein, the agreement shall remain in full
force and effect according to its terms.

                  MACKINAC FINANCIAL CORPORATION            
 
               
BY:
      Date:        
 
 
 
     
 
   

         
Name:
       
 
 
 
   

         
Its:
       
 
 
 
   
 
        EXECUTIVE    
 
             

                 
Name:
      Date:        
 
 
 
     
 
   

 